UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2311



PERNORRIS TAYLOR, SR.,

                                              Plaintiff - Appellant,

          versus


DAILY PLANET; MR. MALVEN,

                                             Defendants - Appellees.



                            No. 01-2417



PERNORRIS TAYLOR, SR.,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF SOCIAL SERVICES; KAREN JUNGER,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-713-3, CA-01-762-3)


Submitted:   January 31, 2002             Decided:   February 6, 2002
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pernorris Taylor, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Pernorris Taylor appeals from two district court orders dis-

missing without prejudice his civil complaints for failure to

comply with Fed. R. Civ. P. 8, which requires a short, plain state-

ment of the facts giving rise to each claim.    Because Taylor can

amend his complaints in both cases by compliance with Rule 8, and

a dismissal without prejudice is generally unappealable, we dismiss

the appeal.   Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED



                                 2